Title: From John Adams to James Walker, 25 September 1823
From: Adams, John
To: Walker, James



Dear Sir,
Montezillo September 25th. 1823

you will be surprised at receiving this Letter. But I hope you will pardon the curiosity of dotage, I wish to know whether the records of the Town and Church of Charleston were destroyed in the great Fire of the 17th. of June 1775. if any of them remain, I wish to know what remains concerning the Revrend Thomas Shepard once Minister of that place my Wifes Great Grand Father, Daniel Quincy Married a Daughter of Mr. Shepard by her he had Coll John Quincy of Mount Wollaston, who was born and Baptized in Charlestown & I wish to know whether any records remain of his birth & Baptism, or his Parents marriage. I am sorry to give you any trouble but it is sometimes agreeable to look into ancient memorials, but in all cases I shall be much obliged to you for any communications information you can give me / who am your sincere friend / and humble Servant
John Adams
P S I presume you know there is plenty of Memorials of Mr Shepard of his Father & Son in Dr. Mathers Magnalia—

